DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Initially, the examiner would like to remind Applicant that because there was no traversal of the examiner’s official notice statement in the previous office action in the arguments filed 3/15/2022 (no adequate traversal of examiner’s use of official notice), all features that were officially noticed (supporting a camera with a UAV) are now considered to be admitted prior art (see MPEP 2144.03 C).

Applicant’s arguments with respect to claim(s) 1, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2007/0189745 A1) in view of Miyamori et al. (US 2010/0195206 A1) hereinafter referenced as Miyamori.

Regarding claim 1, Masuda discloses 
A control device (fig. 1) comprising: 
a memory storing a program (This is inherent as this is the only way the camera cpu 106 can carry out the steps of figs. 3-5); and 
a processor (106) configured to execute the program to: 
obtain time information (Yes or No at #308) indicating a time at which a vibration generation mechanism (Mechanical shutter 104) of a photographing device (Lens CPU 208, Mechanical shutter 104, release switch 109, image pickup device 105, optical lenses 201, 202, and correcting lens 84/216) will generate a vibration ([0014]); 
obtain target control information (BURE-DATA at #312; fig. 5) of a support mechanism (support arm 85, coils 82-83, and yokes 80-81; fig. 2)… supporting the photographing device (correcting lens 84/216)…the target control information corresponding to the vibration generated by the vibration generation mechanism ([0094]; BURE_DATA is based on SH_DATA which corresponds to the vibration.); and 
operate the support mechanism according to the target control information at the time indicated by the time information (#316; [0101]; “The time indicated by the time information” could refer to the time from when the exposure is started until the correction lens is driven.).
However, Masuda, fails to explicitly disclose the support mechanism supports the photographing device to rotate around at least one of the yaw axis, pitch axis, or roll axis.  However, the examiner maintains that it was well known in the art to provide this, as taught by Miyamori. 
In a similar field of endeavor, Miyamori discloses a support mechanism (405; fig. 7) having at least one of rotation axes including a yaw axis, a pitch axis, or a roll axis (Axis of A3; fig. 9; [0167]), the support mechanism rotatably supporting the photographing device (21; fig. 2) to rotate around at least one of the yaw axis, the pitch axis, or the roll axis ([0168]).
Masuda teaches a correction lens for correcting image shake which is moved linearly in the X and Y directions to correct shake.  Miyamori teaches a correction lens for correcting image shake which is moved linearly in the X and Y directions and rotated in a roll direction to correct shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Masuda by applying the technique of additionally providing correction in a roll direction to achieve the predictable result of more accurate shake correction.

	


Regarding claim 2, Masuda and Miyamori, the combination, discloses everything claimed as applied above (see claim 1), in addition, Masuda discloses, wherein the processor (106) is further configured to execute the program to:
obtain vibration information (SH_DATA) corresponding to the vibration from a memory of the photographing device (#310; fig. 5; [0094]); and
generate the target control information based on the vibration information (#312; fig. 5; BURE_DATA is updated to include an added SH_DATA(n) component based on the mechanical shutter.). 

Regarding claim 9, Masuda and Miyamori, the combination, discloses everything claimed as applied above (see claim 1), in addition, Masuda discloses, wherein the processor is further configured to execute the program to:
obtain vibration information (SH_DATA; #310; fig. 5) that corresponds to the vibration from a memory (ROM) of the photographing device ([0094];  The ROM of the lens unit can be considered part of “the photographing device”.); and
generate the target control information based on the vibration information (#312; fig. 5). 

Regarding claim 10, Masuda and Miyamori, the combination, discloses everything claimed as applied above (see claim 1), in addition, Masuda discloses, wherein the processor (106) is further configured to execute the program to obtain the target control information from a memory of the photographing device ([0094]; As the target control information BURE_DATA at #312 includes SH_DATA and SH_DATA is obtained from the lens ROM, then it could be said that the target control information is at least partially obtained from the lens ROM.).

Regarding claim 11, Masuda and Miyamori, the combination, discloses everything claimed as applied above (see claim 1), in addition, Masuda discloses, wherein the processor (106) is further configured to execute the program to control the support mechanism according to the target control information (Updated BURE_DATA; #312) and a signal detected by a sensor detecting the vibration of the photographing device (Shake signal from shake detector 217 along with the shutter data from the lens ROM is ultimately used to perform shake compensation.; [0087]; fig. 5). 
 
Regarding claim 12, Masuda and Miyamori, the combination, discloses everything claimed as applied above (see claim 1), in addition, Masuda discloses, wherein the processor is further configured to execute the program to:
instruct the photographing device to drive the vibration generation mechanism at a pre-determined time (#106; fig. 3);
generate the target control information according to a signal from a sensor detecting vibration of the photographing device at the pre-determined time (#312; fig. 5); and
store the target control information in the memory (The updated BURE_DATA at #312 must be stored in some way in order to perform the step of #314.). 

Regarding claim 13, Masuda and Miyamori, the combination, discloses everything claimed as applied above (see claim 1), in addition, Masuda discloses, wherein the processor (106) is further configured to execute the program to obtain the time information (Yes or No at #308; fig. 5) from the photographing device (Release switch 109). 

Regarding claim 14, Masuda and Miyamori, the combination, discloses everything claimed as applied above (see claim 1), in addition, Masuda discloses, wherein the vibration generation mechanism includes at least one of a shutter (Mechanical shutter; 104; [0014]), a filter, a diaphragm, a lens, or a lens driving mechanism. 

Regarding claim 15, Masuda discloses 
A photographing system (fig. 1) comprising:
a photographing device (Lens CPU 208, Mechanical shutter 104, image pickup device 105, optical lenses 201, 202, and correcting lens 84/216) including a vibration generation mechanism (Shutter 104);
a support mechanism (support arm 85, coils 82-83, and yokes 80-81; fig. 2)… supporting the photographing device (correcting lens 84/216)…and
a control device (fig. 1) comprising: 
a memory storing a program (This is inherent as this is the only way the camera cpu 106 can carry out the steps of figs. 3-5); and 
a processor (106) configured to execute the program to: 
obtain time information (Yes or No at #308) indicating a time at which a vibration generation mechanism (Mechanical shutter 104) will generate a vibration ([0014]); 
obtain target control information (BURE-DATA at #312; fig. 5) of the support mechanism (support arm 85, coils 82-83, and yokes 80-81; fig. 2) that corresponds to the vibration generated by the vibration generation mechanism ([0094]; BURE_DATA is based on SH_DATA which corresponds to the vibration.); and 
operate the support mechanism according to the target control information at the time indicated by the time information (#316; [0101]; “The time indicated by the time information” could refer to the time from when the exposure is started until the correction lens is driven.).
However, Masuda, fails to explicitly disclose the support mechanism supports the photographing device to rotate around at least one of the yaw axis, pitch axis, or roll axis.  However, the examiner maintains that it was well known in the art to provide this, as taught by Miyamori. 
In a similar field of endeavor, Miyamori discloses a support mechanism (405; fig. 7) having at least one of rotation axes including a yaw axis, a pitch axis, or a roll axis (Axis of A3; fig. 9; [0167]), the support mechanism rotatably supporting the photographing device (21; fig. 2) to rotate around at least one of the yaw axis, the pitch axis, or the roll axis ([0168]).
Masuda teaches a correction lens for correcting image shake which is moved linearly in the X and Y directions to correct shake.  Miyamori teaches a correction lens for correcting image shake which is moved linearly in the X and Y directions and rotated in a roll direction to correct shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Masuda by applying the technique of additionally providing correction in a roll direction to achieve the predictable result of more accurate shake correction.


Regarding claim 18, it discloses a method for implementing the apparatus of claim 1. Thus, claim 18 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

Regarding claim 19, Masuda and Miyamori, the combination, discloses everything claimed as applied above (see claim 18), in addition, Masuda discloses, controlling the support mechanism according to the target control information (Updated BURE_DATA; #312) and a signal detected by a sensor detecting the vibration of the photographing device (Shake signal from shake detector 217 along with the shutter data from the lens ROM is ultimately used to perform shake compensation.; [0087]; fig. 5; In addition, the target control information can be interpreted to be the SH_DATA wherein the SH_DATA and the BURE_DATA are used to control the support mechanism.). 

Regarding claim 20, it discloses a method for implementing the apparatus of claim 13. Thus, claim 20 is an inherent variation of claim 13 and is interpreted and rejected for the same reasons as stated above (see claim 13).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Miyamori further in view of Uno (US 2020/0050079 A1).

Regarding claim 3, Masuda and Miyamori, the combination, discloses everything claimed as applied above (see claim 1), however, Masuda, fails to explicitly disclose a lens assembly attached to the photographing device includes the shutter.  However, the examiner maintains that it was well known in the art to provide this, as taught by Uno. 
In a similar field of endeavor, Uno discloses wherein a lens assembly (100) attached to the photographing device (Lenses 110) includes the vibration generation mechanism (shutter 7; fig. 4).
Masuda teaches a mechanical shutter in the body of the camera.  Uno teaches the mechanical shutter in the lens-side of the camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the position of the mechanical shutter from the body side to the lens side to achieve the predictable result of performing image capture.

Regarding claim 4, Masuda, Miyamori, and Uno, the combination, discloses everything claimed as applied above (see claim 3), in addition, Masuda discloses, wherein the processor is further configured to obtain the target control information from a memory of the lens assembly ([0094]; As the target control information BURE_DATA at #312 includes SH_DATA and SH_DATA is obtained from the lens ROM, then it could be said that the target control information is at least partially obtained from the lens ROM.). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Miyamori further in view of AAPA.

Regarding claim 17, Masuda and Miyamori, the combination, discloses everything claimed as applied above (see claim 15), however, the combination, fails to explicitly disclose a movable body comprising a propulsion system.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches a camera.  Mounting cameras on UAVs having propulsion systems is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Masuda by applying the technique of mounting the camera of Masuda on a UAV drone to achieve the predictable result of capturing aerial images.


Allowable Subject Matter
Claims 5-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, the prior art of record fails to disclose the memory further stores correspondence relationships between identifications of multiple detachable lens assemblies each having a vibration generation mechanism and multiple pieces of control information of the support mechanism wherein the one of the multiple pieces of control information is obtained as the target control information.

Regarding claim 6, the prior art of record fails to disclose the memory further stores correspondence relationships between identifications of multiple detachable lens assemblies and multiple pieces of vibration information, and obtaining one of the pieces of vibration information that corresponds to an ID of the attached lens assembly and generate the target control information based on the obtained one of the pieces of vibration information.

Regarding claim 7, the prior art of record fails to disclose the memory further stores correspondence relationships among IDs of multiple detachable lenses, IDs of multiple support mechanisms, and multiple pieces of vibration information, and generating the target control information based on a piece of vibration information obtained that corresponds to an ID of a lens and an ID of a support mechanism.

Regarding claim 8, the prior art of record fails to disclose the memory further stores correspondence relationships among IDs of multiple detachable lenses, IDs of multiple support mechanisms, and multiple pieces of control information, and obtaining a piece of control information that corresponds to the ID of the lens and the ID of the support mechanism as the target control information.

Regarding claim 16, the prior art fails to disclose acquiring correction information for a residual component of the vibration which is not able to be suppressed by operating the support mechanism according to the target control information and perform vibration correction according to the correction information at the time indicated by the time information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	6/7/2022